United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-40393
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

CARMEN MARITZA DIAZ-BEARD

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-2362-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Carmen Maritza Diaz-Beard (Diaz) appeals the 41-month term

of imprisonment imposed upon her guilty plea to illegal reentry

following deportation.   She contends that her sentence is

unreasonable because of the deference given by this court to

sentences within a properly-calculated guidelines range.

Specifically, she challenges the presumption of reasonableness

applied to guidelines sentences, see United States v. Alonzo, 435

F.3d 551, 554 (5th Cir. 2006), and our precedent forbidding a

sentencing court from imposing a nonguidelines sentence based

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40393
                                -2-

solely upon a policy disagreement with a sentence enhancement

recommended by the Guidelines.    See United States v. Tzep-Mejia,

461 F.3d 522, 527 (5th Cir. 2006).   Conceding that her arguments

are foreclosed by circuit precedent, Diaz seeks only to preserve

them for appeal.

     Diaz further asserts that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(a) and (b) cause the

statute to be unconstitutional.   This argument is also

foreclosed.   See Almendarez-Torres v. United States, 523 U.S.

224, 235 (1998).   Although Diaz contends that Almendarez-Torres

was incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such

arguments on the basis that Almendarez-Torres remains binding.

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).   Diaz properly concedes that

the argument is foreclosed and raises it here to preserve it for

further review.

     The judgment of the district court is AFFIRMED.